i *



            Case
              Case
                 1:19-cv-10593-WGY
                    1:19-cv-10593 Document
                                    Document
                                           1-11-1
                                                Filed
                                                    Filed
                                                       03/28/19
                                                          03/29/19
                                                                 Page
                                                                   Page
                                                                      1 of115
                                                                           of 15



                                COMMONWEALTH OF MASSACl fUSETTS


        MIDDLESEX, SS.                                             SUPERIOR COURT
                                                                   DEPARTMENT OF THE
                                                    X              TRIAL COURT

       GLENN E. SEBRIGHT, INDIVIDUALLY                             CIVIL ACTION NO.
       AND AS PARENT, GUARDIAN, AND
       NEXT FRIEND OF BROOKE SEBRIGHT,

               Plaintiffs,

       V.


       ABB INC.;                                                   COMPLAINT
       AIR & LIQUID SYSTEMS CORPORATION,
          as successor-by-merger to Buffalo Pumps,                 PLAINTIFFS DEMAND
          Inc.;                                                    TRIAL BY JURY
       CBS CORPORATION, f/k/a Viacom, Inc.,
          successor by merger to CBS Corporation,
          f/k/a Westinghouse Electric Corporation,
          individually and as succcssor-in-interest to
          BF Sturtevant Co.;
       CRANE CO., individually and as
          successor-in-interest to Doming Pump Co.,
          Cochrane Corporation, and Chapman Valve
          Co.;
       FOSTER WHEELER ENERGY
                                                                  FEB28Z0W
          CORPORATION;
       GENERAL ELECTRIC COMPANY;
       GOULD ELECTRONICS, INC.;                                      fiLiBd
       JOHN CRANE, INC., f/k/a Crane Packing;
       VELAN VALVE CORP;
       WEIR VALVES & CONTROLS USA, INC.,
         fi^a Atwood & Morrill Co., Inc.;

               Defendants.
                                                  X


                                           PARTY PLAINTIFFS

              lA.    The plaintiff, GLENN E. SEBRIGHT, resides at 213 Fair Street, Sycamore,

      DeKalb County, in the State of Illinois.
         Case
           Case
              1:19-cv-10593-WGY
                 1:19-cv-10593 Document
                                 Document
                                        1-11-1
                                             Filed
                                                 Filed
                                                    03/28/19
                                                       03/29/19
                                                              Page
                                                                Page
                                                                   2 of215
                                                                        of 15
r
            IB.     The plaintiff. BROOKE SEBRIGHT, resides at 213 Fair Street, Sycamore, DeKalb

    County, in the State of Illinois.

                                        PARTY DEFENDANTS
            2A.     ABB INC. is a Delaware corporation with its principal place of business at 305

    Gregson Drive, Cary, NC 27511. ABB INC. has conducted business in and derived substantial

    revenue from the Commonwealth of Massachusetts. ABB INC. may be served through its

    registered agent, C.T. Corporation System, 155 Federal Street, Suite 700, Boston, MA 02110.

           2B.     AIR & LIQUID SYSTEMS CORPORATION, as successor-by-merger to Buffalo

    Pumps, Inc., is a Pennsylvania corporation with its principal place of business at 726 Bell Avenue,

    Suite 302, Carnegie, PA 15106. AIR & LIQUID SYSTEMS CORPORATION, as successor-by­

    merger to Buffalo Pumps, Inc., has conducted business in and derived substantial revenue from

    the Commonwealth of Massachusetts.

           2C.     CBS CORPORATION, fi^k/a Viacom, Inc., successor by merger to CBS

    Corporation, frk/a Westinghouse Electric Corporation, individually and as successor-in-interest to

    BF Sturtevant Co., is a Delaware corporation with its principal place of business at c/o Adrienne

    Harrington, 51 West 52nd Street (19-13), New York, NY 10019. CBS CORPORATION, f/k/a

    Viacom, Inc., successor by merger to.CBS Corporation, f/k/a Westinghouse Electric Corporation,

    individually and as successor-in-interest to BF Sturtevant Co., has conducted business in and

    derived substantial revenue from the Commonwealth of Massachusetts. CBS CORPORATION

    may be served through its registered agent, Corporation Service Company, 84 State Street, Boston,

    MA 02109.

           2D.     CRANE CO., individually and as successor-in-interest to Doming Pump Co.,

    Cochrane Corporation and Chapman Valve Co., is a Delaware corporation with its principal place



                                                   2
     Case
       Case
          1:19-cv-10593-WGY
             1:19-cv-10593 Document
                             Document
                                    1-11-1
                                         Filed
                                             Filed
                                                03/28/19
                                                   03/29/19
                                                          Page
                                                            Page
                                                               3 of315
                                                                    of 15



of business at 100 Tirsi Stamford Place, Stamford, CT 06902. CRANE CO., individually and as

successor-in-interest to Deming Pump Co., Cochrane Corporation and Chapman Valve Co., has

conducted business in and derived substantial revenue from the Commonwealth of Massachusetts.

CRANE CO. may be served through its registered agent, C.T. Corporation System, 155 Federal

Street, Suite 700, Boston, MA 02110.

       2E.     FOSTER WHEELER ENERGY CORPORATION is a Delaware corporation with

its principal place of business at 53 Frontage Road, Clinton, NJ 08827. FOSTER WHEELER

ENERGY CORPORATION has conducted business in and derived substantial revenue from the

Commonwealth of Massachusetts. FOSTER WHEELER ENERGY CORPORATION may be

served through its registered agent. United Agent Group, Inc., 225 Cedar Hill Street #200,

Marlborough, MA 01752.

        2F.    GENERAL ELECTRIC COMPANY is a New York corporation with its principal

place of business at 41 Farnsworth Street, Boston, MA 02210.          GENERAL ELECTRIC

COMPANY has conducted business in and derived substantia] revenue from the Commonwealth

of Massachusetts. GENERAL ELECTRIC COMPANY may be served through its registered

agent, C.T. Corporation System, 1*55 Federal Street, Suite 700, Boston, MA 02110.

       2G.    GOULD ELECTRONICS INC. is an Arizona corporation with its principal place

of business at 34929 Curtis Boulevard, Eastlake, OH 44095. GOULD ELECTRONICS INC. has

conducted business in and derived substantial revenue from the Commonwealth of Massachusetts.

       2H.    JOHN CRANE, INC., f/k/a Crane Packing, is a Delaware corporation with its

principal place of business at 6400 West Oakton, Morton Grove, IL 60053. JOHN CRANE, INC.,

f/k/a Crane Packing, has conducted business in and derived substantial revenue from the




                                              3
      Case
        Case
           1:19-cv-10593-WGY
              1:19-cv-10593 Document
                              Document
                                     1-11-1
                                          Filed
                                              Filed
                                                 03/28/19
                                                    03/29/19
                                                           Page
                                                             Page
                                                                4 of415
                                                                     of 15



Commonwealth of Massachusetts. JOI-TN CRANE, INC. may be served through its registered

agent, C.T. Corporation System, 155 Federal Street, Suite 700, Boston, MA 02110.

        21.      VELAN VALVE CORPORATION is a Vermont corporation with its principal

place of business at 94 Avenue C, Wiiliston, VT 05495-9732. VELAN VALVE CORPORATION

has conducted business in and derived substantial revenue from the Commonwealth of

Massachusetts.

        2J.      WEIR VALVES & CONTROLS USA, INC., f/k/a Atwood & Morrill Co., Inc., is

a Massachusetts corporation with its principal place of business at 29 Old Right Road, Ipswich,

MA 01938. WEIR VALVES & CONTROLS USA, INC. may be served through its registered

agent, C.T. Corporation System, 155 Federal Street, Suite 700, Boston, MA 02110.

        As used in this Complaint, the terms “defendant,” “defendants” or “defendant

corporations” shall include the party defendants identified in paragraphs 2A-2J hereof, and their

predecessors and successors, which shall include, but shall not be limited to, any person,

corporation, company or business entity which formed part of any combination, consolidation,

merger or reorganization from which any party defendant was created or was the surviving

corporation or other entity, or into which any party defendant was merged, consolidated or

reorganized; whose assets, stock, property, employees, customers, good will, products or product

line was acquired by or from any party defendant; whose patent rights, trademark rights, trade

secrets or goodwill was acquired by or from any party defendant; or, which was dominated or.

controlled by any party defendant to such an extent that said party defendant was the “alter ego”

of said corporation.

       3.      The plaintiffs’ cause of action arises from the defendants: (a) transacting business

in Massachusetts; (b) contracting to supply and/or sell goods in Massachusetts; (c) doing or



                                                4
          Case
            Case
               1:19-cv-10593-WGY
                  1:19-cv-10593 Document
                                  Document
                                         1-11-1
                                              Filed
                                                  Filed
                                                     03/28/19
                                                        03/29/19
                                                               Page
                                                                 Page
                                                                    5 of515
                                                                         of 15
*


    causing a tortious act to be done within Massachusetts; and/or. (d) causing the consequence of a

    tortious act to occur within Massachusetts.

            4.        Plaintiffs hereby disclaim any cause of action or claim for recovery that could give

    rise to federal subject matter jurisdiction under either 28 U.S.C. § 1331 (federal question) or 28

    U.S.C. § 1442(a)( 1) (federal officer). Specifically, plaintiffs disclaim any cause of action or claim

    for recovery based on any exposure to asbestos on land that is, or was, a “federal enclave” pursuant

    to Article I, Section 8, Clause 17 of the United States Constitution. Plaintiffs also disclaim any

    cause of action or claim for recovery based on any exposure to asbestos caused by any person or

    entity acting under the authority of a federal officer or agency. Finally, to the extent that Plaintiff

    GLENN E. SEBRIGHT was exposed to asbestos aboard a vessel of the United States Navy,

    plaintiffs’ product liability claims are based solely on the failure to warn, and not on any defects

    in design.

                                        FACTUAL BACKGROUND

           5.         The asbestos and asbestos-containing products to which Plaintiff GLENN E.

    SEBRIGHT was exposed were manufactured, fabricated, contracted, installed, supplied,

    distributed, sold, specified, required, recommended, and/or incorporated for use by the defendant

    corporations, acting through their duly authorized agents, servants, and employees, who were then

    and there acting in the course and scope of their employment and in furtherance of the business’of

    the defendants.

           6.      At all times pertinent hereto, the defendant corporations were engaged in the

    business of manufacturing, fabricating, contracting, installing, supplying, distributing, selling,

    specifying, requiring, recommending, and/or using asbestos and asbestos^containing products.




                                                      5
V         Case
            Case
               1:19-cv-10593-WGY
                  1:19-cv-10593 Document
                                  Document
                                         1-11-1
                                              Filed
                                                  Filed
                                                     03/28/19
                                                        03/29/19
                                                               Page
                                                                 Page
                                                                    6 of615
                                                                         of 15


             7.     At all times pertinent hereto, the asbestos products were products manufactured,

     fabricated, contracted, installed, supplied, distributed, sold, specified, required, recommended,

    and/or incorporated for use by the defendant corporations and reached Plaintiff GLENN E.

    SEBRIGHT without any substantial change in the condition of the product or products from the

    time that they were sold.

            8.     Plaintiff GLENN E. SEBRIGHT was exposed to asbestos-insulated and asbestos-

    containing materials while he worked in the shipyards and on ships on navigable waters. These

    asbestos products were advertised, marketed and sold as being capable of use aboard ships in the

    process of shipbuilding and the repair of ships. It was foreseeable defendants’ asbestos-insulated

    and asbestos-containing products would be sold for installation aboard ships and that they would

    be fabricated and used aboard ships. Plaintiff GLENN E. SEBRIGHT worked aboard ships on

    navigable waters performing tasks normally done in the course of shipbuilding and ship repair

    work and was thereby exposed to defendants’ asbestos-insulated and asbestos-containing products.

    Plaintiff GLENN E. SEBRIGHT was also exposed to asbestos and asbestos-containing materials

    while he worked at various commercial and industrial sites. To the extent that Plaintiff GLENN

    E. SEBRIGHT was exposed to asbestos and asbestos-containing materials while working at

    various commercial and industrial sites, these asbestos materials were designed, advertised,

    marketed and sold as being capable of use in the ordinary course of this work. It was foreseeable

    defendants’ asbestos products would be sold for installation at various commercial and industrial.

    sites and that they would be fabricated and used at these sites. Plaintiff GLENN E. SEBRIGHT

    worked in his trade at various sites and was thereby exposed to defendants’ asbestos products and

    materials.




                                                   6
          Case
            Case
               1:19-cv-10593-WGY
                  1:19-cv-10593 Document
                                  Document
                                         1-11-1
                                              Filed
                                                  Filed
                                                     03/28/19
                                                        03/29/19
                                                               Page
                                                                 Page
                                                                    7 of715
                                                                         of 15
J



            9.      During the lale 1960s into the 1970s, Plaintiff GLBNN E. SEBRIGHT worked with

    and around the defendants’ asbestos-insulated and asbestos-containing products and equipment

    while serving as a machinist mate in the United States Navy. During the course of that service, in

    or about 1969 to 1970, Plaintiff GLENN E. SEBRIGHT was exposed to the defendants’ asbestos-

    insulated and asbestos-containing products and equipment while aboard USS Boston (CA-69)

    stationed at Boston Naval Shipyard in Charlestown, Massachusetts. Additionally, in his civilian

    employment during the 1970s, Mr. Sebright worked on and around defendants’ asbestos-:

    containing machinery, electrical systems, and heavy equipment at various times and locations.

            10.    During the periods of time set forth in -Paragraph 9, Plaintiff-GLENN'E.

    SEBRIGHT was exposed to and did inhale and/or ingest asbestos dust, fibers and particles, which

    dust, fibers, and particles came from the asbestos or asbestos-containing products which were

    manufactured, fabricated, supplied, sold, distributed, installed, specified, required, recommended,

    and/or used by the defendant corporations.

            11.    As a direct and proximate result of working with, around, and/or near asbestos

    materials manufactured, designed, tested, packaged, furnished, sold,-' supplied, distributed,

    delivered, installed, specified, required, recommended, and/or otherwise placed in the stream of

    commerce by the defendants. Plaintiff GLENN E. SEBRIGHT developed malignant

    mesothelioma, an asbestos-related injury. He suffers and will continue to suffer serious personal

    injuries, endures and will continue to endure great pain of body and mind, suffers and will continue

    to suffer severe mental anguish and distress, has been prevented from transacting his business, and

    has been required to undergo medical treatment, care and expense and will continue to require

    such medical care and treatment in the’future. His earning capacity has been greatly impaired and.

    he has been forced to restrict his usual activities. The foregoing injuries and damages are of a



                                                     7
1'        Case
            Case
               1:19-cv-10593-WGY
                  1:19-cv-10593 Document
                                  Document
                                         1-11-1
                                              Filed
                                                  Filed
                                                     03/28/19
                                                        03/29/19
                                                               Page
                                                                 Page
                                                                    8 of815
                                                                         of 15
f



     permanent nature or will last for an indefinite time into the future. Me is likely to develop further

     medical problems and complications in the future.


                                                  COUNT I

                                               NEGLIGENCE

                                (CONSCIOUS PAIN AND SUFFERING)

             12.    TTie plaintiffs incorporate by reference paragraphs 1 through 11 above as if

     expressly alleged and set forth herein.

             13. - It was the duty of the defendant corporations to provide detailed and adequate

     instructions relative to the proper and safe handling and use of their asbestos and asbestos-

     containing products, and to provide detailed and adequate warnings concerning any and all

     dangers, characteristics, and potentialities of their asbestos and asbestos-containing products.

             14.    It was the continuing duty of the defendant corporations to advise and warn

     purchasers, consumers, users, and prior purchasers, prior consumers, and prior users of all dangers,

     characteristics, potentialities and defects discovered subsequent to their initial marketing or sale

     of their asbestos and asbestos-containing products.

            15.     Yet, nevertheless, wholly disregarding the aforesaid duties, the defendant

     corporations breached their duties by: (a) failing to warn Plaintiff GLENN E. SEBRIGHT of the

     dangers, characteristics, and potentialities of their asbestos-containing products when the

     defendant corporations knew or should have known that exposure to their asbestos-containing

     products would cause disease and injury; (b) failing to warn Plaintiff GLENN E. SEBRIGHT of

     the dangers to which he was exposed when they knew or should have known of the dangers; (c)

     failing to exercise reasonable care to warn Plaintiff GLENN E. SEBRIGHT of what would be safe.

     sufficient, and proper protective clothing, equipment, and appliances when working with or near


                                                      8
      Case
        Case
           1:19-cv-10593-WGY
              1:19-cv-10593 Document
                              Document
                                     1-11-1
                                          Filed
                                              Filed
                                                 03/28/19
                                                    03/29/19
                                                           Page
                                                             Page
                                                                9 of915
                                                                     of 15



 or being exposed to their asbestos and asbestos-containing products; and (d) failing upon discovery

 of the dangers, hazards, and potentialities of exposure to asbestos to adequately warn and apprise

 Plaintiff GLENN E. SEBRIGHT of said dangers, hazards, and potentialities discovered.

         16.    To the extent that any of Plaintiff GLENN E. SEBRIGHT'S asbestos exposure

occurred on board vessels of the United States Navy or the construction and/or repair of such

vessels, plaintiffs’ negligence claims against manufacturers, sellers and suppliers of boilers,

turbines, pumps, valves, and other mechanical equipment installed on such vessels are not based

on the theory of defective design, but rather on the theory of failure to warn.

         17.    As a direct and proximate result of the unreasonable, careless, and negligent

conduct of the defendant corporations. Plaintiff GLENN E. SEBRIGHT developed malignant

mesothelioma. He has suffered serious personal injuries, endured and continues to endure great

pain of body and mind. He has incurred and will continue to incur substantial medical expenses

in connection with the treatment of his asbestos-related disease. He has been forced to restrict his

usual activities. His earning capacity has been greatly impaired. Further, his next of kin have been

deprived of his services, protection, care, assistance, society, companionship, comfort, affection,

guidance, counsel and advice.

        18.    The defendants knew, or with the reasonable exercise of care, should have known

of the dangerous characteristics, properties, and potentialities of asbestos and asbestos-containing

products.

       WHEREFORE, plaintiffs demand Judgment against the defendants for a reasonable

amount plus statutory interest and costs and for such other relief as shall be appropriate.




                                                 9
i   '          Case
                 Case
                    1:19-cv-10593-WGY
                       1:19-cv-10593 Document
                                       Document
                                              1-11-1
                                                   Filed
                                                       Filed
                                                          03/28/19
                                                             03/29/19
                                                                    Page
                                                                      Page
                                                                         10 10
                                                                            of 15
                                                                               of 15



                                                     COUNT II

                            BREACH OF. EXPRESS AND IMPLIED WARRANTIES

                  19.    The plaimifls incorporate by reference paragraphs 1 through 18 above as if

          expressly alleged and set forth herein.

                 20.     Plaintiff GLBNN E. SEBRIGHT was a person whom the defendants could

          reasonably have expected to use. consume, or be affected by the defendants’ asbestos and asbestos-

          containing products within the meaning of Massachusetts General Laws eh. 106, §§ 2-314 and 2-

        • 318, as the defendants knew or had reason to know that their asbestos and asbestos-containing

          products would be used and that individuals such as Plaintiff GLENN E. SEBRIGHT would come

          in contact with such asbestos materials.

                 21.     The defendants expressly and impliedly warranted that the asbestos and asbestos-
                                                                                f

          containing products described above were-merchantable, safe, and fit for their ordinary purposes,

         and the.particular piirposes aiid requirements of Plaintiff GLENN E. SEBRIGHT

                 22. . . The defendants had reason to know of the particular purposes for which their

         asbestbs and asbestos-containing products would be used.

                 23.     Plaintiff GLENN E. SEBRIGHT relied upon the defendants’ skill or judgment in

         selecting suitable products for safe use.

                 24.     The defendants breached these warranties in that the asbestos and asbestos-

         containing products they sold were not merchantable, safe, suitable, or fit for their ordinary or

         particular purposes.

                 25.    To the extent that any of Plaintiff GLENN E. SEBRIGHT’s asbestos exposure

         occurred on board vessels of the United States Navy or the construction and/or repair of such

         vessels, plaintiffs’ breach of warranty claims against manufacturers, sellers and suppliers of



                                                         10
     Case
       Case
          1:19-cv-10593-WGY
             1:19-cv-10593 Document
                             Document
                                    1-11-1
                                         Filed
                                             Filed
                                                03/28/19
                                                   03/29/19
                                                          Page
                                                            Page
                                                               11 11
                                                                  of 15
                                                                     of 15



boilers, turbines, pumps, valves, and other mechanical equipment installed on such vessels are not

based on the theory of defective design, but rather on the theory of failure to warn.

        26.     As a direct and proximate result of the defendants’ breach of warranties, Plaintiff

GLENN E. SEBRIGHT contracted malignant mesothelioma. Plaintiff GLENN E. SEBRIGHT                        ..

has suffered serious personal injuries, endured and will continue to endure great physical pain and          *

suffering, has suffered and will continue to suffer from severe mental anguish and distress, and ‘

has been prevented from transacting his business. He has incurred and will continue to incur '

substantial medical expenses in connection with the treatment of his asbestos-related disease. His

earning capacity has been greatly impaired. Further, his next of kin have been deprived of his

services, protection, care, assistance, society, companionship, comfort, affection, guidance,

counsel and advice.

        WHEREFORE, plaintiffs demand judgment against the' defendants for a reasonable

amount plus statutory interest and costs and for such other relief as shall be appropriate.

                                            COUNT III                  I '




                                LOSS OF PARENTAL SOCIETY                     .

        27.    The plaintiffs incorporate by reference paragraphs 1 through 26 above as if

expressly alleged and set forth herein.

       28.     Plaintiff BROOKE SEBRIGHT is the severely handicapped adult child of

Plaintiff GLENN E. SEBRIGHT.

       29.     As a direct and proximate result of the breach of duty and wrongdoing of the

defendants and the resultant injury to Plaintiff GLENN E. SEBRIGHT, as more particularly

described in the preceding Counts, Plaintiff BROOKE SEBRIGHT suffered a loss of her right to

parental society with her father and the loss of her father’s services, guidance, affection, comfort.



                                                 11
        Case
          Case
             1:19-cv-10593-WGY
                1:19-cv-10593 Document
                                Document
                                       1-11-1
                                            Filed
                                                Filed
                                                   03/28/19
                                                      03/29/19
                                                             Page
                                                               Page
                                                                  12 12
                                                                     of 15
                                                                        of 15


  protection, society, counsel, advice, and companionship, and she has sulTered great mental

  anguish.

           WHEREFORE, plaintiffs demand judgment against the defendants for a reasonable

■■ arhount plus statutory .interest and.costs and for such other relief as shall be appropriate.


                                                          Respectfully submitted.
                                                          The plaiplilfe.
                                                          By th^attom^s,


                                                                      -7
  Dated:
                                                                          ia(   ■so.
                                                          BBO No. 546079
                                                          Christopher P. Duffy, Esq.
                                                          BBO No. 648402
                                                          Coady Law Firm
                                                          300 Trade Center, Suite 7640
                                                          Woburn, MA 01801
                                                          (617)742-9510
                                                          dutfv@coadvlavv.com




                                                    12
                                                                                                                                                              V'
                       Case
                         Case
                            1:19-cv-10593-WGY
                               1:19-cv-10593 Document
                                               Document
                                                      1-11-1
                                                           Filed
                                                               Filed
                                                                  03/28/19
                                                                     03/29/19
                                                                            Page
                                                                              Page
                                                                                 13 13
                                                                                    of 15
                                                                                       of 15                                                                  I

                                                                            DOCKET NUMBER
                                                                                                                              Trial Court of Massachusetts                               rin,
        CIVIL ACTION COVER SHEET
                                                                                       Ca                                     The Superior Court
PLAINTIFF(Si:          GlENN E. SEBRIGNT'. indivioually and as parent, gu/^oian.                                           COUNTY
                                                                                                                                      Middlesex
ADORESS-               AND NEXT FRIEND OF BROOKE SEBRIGHT

                       213 FAIR STREET. SYCAMORE. H 60178                                         OEFENDANT(S):     ABBINC., ET AL.



ATTORNEY:              EDWARD P. COAOY. ESO. & CHRISTOPHER P. DUFFY. ESO.

ADDRESS                COAOY LAW FIRM                                                             ADDRESS:          SEE COMPLAINT

                       300 TRADE CENTER. SUITE 7640

                       WOBURN. MA 01801

BBO:                   546079 (COAOY) 8 648402 (DUFFY)

                                                 TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
             CODE NO.                        TYPE OF ACTION (specify)             TRACK              HAS A JURY CLAiM BEEN MADE?
       B19                             ASBESTOS                                   A                  |XI YES    □ NO        .                                                    •
   Mf''Other” piease describe:

             Is there a claim under G.L. c. 93A?                                                             Is this a class action under Mass. R. Civ. P. 23?
             □ YES             (x] NO                                                                             □ YES              [X] NO
                                                                                                                                                                             r   •"
                                                            STATEMENT OP DAMAGES PURSUANT TO G.L. c. 212. § 3A
The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff's counsel relies to determine money damages.
For this form, disregard double or treble damage claims: indicate single damages only.
                                                                                                TORT CLAIMS
                                                                               (attach additional sheets as necessary)
A. Documented medical expenses to date:                                                                                                                               juNKNOWN
        1. Total hospital expenses.....................
        2. Total doctor expenses.......................                                                                                                                  NKNOWN
                                                                                                                                                                         NKNOvVm
        3. Total chiropractic expenses...............
        4. Total physical therapy expenses........                                                                                                                • 4;nknown
        5. Total other expenses (describe below)                                                                                                                    Unknown
                                                                                                                                                  Subiotal(A):

B. Documented lost wages and compensation to date................................                                                                                 ;   j^NKNOWN
C. Documented property damages to date.................................................
D. Reasonably anticipated future medical and hospital expenses................
E. Reasonably antitipated lost wages.... ....................................................                       r...                                              UNKNOWN
F„ Other documented items of damages (describe below)..........................                                                                                       :glU.'UUU;OUU» .

 PAIN AND SUFFERING; LOSS OF PARENTAL SOCIETY
G. Briefly describe plaintiff's injury, including the nature and extent of Injury:
PLAINTIFF GLENN E. SEBRIGHTS EXPOSURE TO ASBESTOS FROM THE DEFENDANTS' ASBESTOS-INSULATED
                                                                                                                                                  TOTAL (A-F):$10.000.000*
& ASBESTOS-CONTAINING PRODUCTS & EQUIPMENT CAUSED HIM TO DEVELOP ASBESTOS-RELATED CANCER


                                                            (attach additional sheets as necessary)
 I } This action includes a claim invoMng collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
Provide a detailed description of claim(s):
                                                                                                                                     TOTAL: $


Signature of Attorney/ Unrepresented Plaintiff: X                                                                                                   Date: •
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending In the Superior Court.



                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requiremeq|s of Rule S of the Supreme Judicial Court Uniforni Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients wiyfinroh^ation about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the vari            thods        te resolution.

Slgnatureof Attorney of Record: X                      V
                                                             c                              3:                                                      Date: Feb 28.2019

                                                                                              3
                   Case
                     Case
                        1:19-cv-10593-WGY
                           1:19-cv-10593 Document
                                             Document
                                                   1-11-1
                                                        Filed
                                                            Filed
                                                               03/28/19
                                                                  03/29/19
                                                                         Page
                                                                           Page
                                                                              14 14
                                                                                 of 15
                                                                                    of 15
                                   CIViL ACTION COVER SHEET INSTRUCTIONS
                            SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

     AC ActionsInvotvinq.the.State/MtinicipatitV-                         iRJquitaiilo^cmociies                                          RE.RoaLeigpcny.
    AA1 Contract Action jnvdving Commonwealth,                D01 Specific Perfemtance oi a Contract         (A)          C01 Land Taking                             <F)
         Municipality, MBTA. etc.              i (A)          002 Reach and Apply                            (F)          C02 Zoning Appeal. G.L. c. 40A              (F)
    AB1 Tortious Aaion involving Commomvealih,                003 Injunction                                 (F)          C03 Dispute Concerning Title                IF)
         Municipality. MBTA. etc.              i (A)          004 Reformf Cancel Instrument                  (F)          C04 Foreclosure of a Mortgage               (X)
    AC 1 Real Property Aoion involving                        005 Equitable Replevin                         (F)          COS Condominium Lien 6 Charges              <X)
         Commonwealth. Muivdpality. MBTA etc. (A)             006 Contribution or Indemnification            (F)          CSS Other Real Property Action              <F)
    AD.1 Equity Action involving Commonwealth,                007 Imposition of a Trust                      (A)
         Municipality. MBTA. etc.                (A)          DOS Minority Shareholder's Suit                (A)                 MCJjli»ollanofiUS.£iyjlAcy.Qru
    AE1 Administrative Action invdving                        DOS Interference in Contractual Relationship   (F)
         Commonwealth, Municipality. MBTA.etc. (A)            O10 Accounting                                 (A)          EiB Foreign Discovery Proceeding            (X)
                                                              011 Enforcement of Restrictive Covenant        (F)          ES7 Prisoner Habeas Corpus                  <X)
              CN ContractfBusInoss.Cascs                      012 Dissolulion of a Partnership               (F)          E22 Lottery Assignment, G.L. c. 10 $26      <X)
                                                              013 Declaratory Judgment. G.L C.231A           (A)
    A01 Services. Labor, and Materials              (F)       014 Dissolution of a Corporation               (F)                ABAl)u.$cUiaras.sj!!efitfroxon!|ofi
    A02 Goods Sold and Delivered                    (F)       OSS Other Equity Action                        (F)
    AOS Commeroal Paper                             (F)                                                                   E1S Abuse Prevention Petition, G.L. c. 208A (X)
    A04 Employment Contract                         (F)                          iv<           larcei                     E21 Protection from Harassment, G.L c. 258E(X)
    AOS Consumer Revolving Credit • u r.c p ■ t     (F)
    A06 Insurance Contract                          (F)                                                                          ■AAAdmlnlstrativeLCIvJLActions
                                                              PA1 Centred Adion invetving an
    AOS Sale or Lease of Real Estate                (F)
                                                                  Incarcerated Party                         (A)         E02 Appeal from Administrative Agency,
    A12 Construction Dispute                        (A)
                                                              P6l Tortious Action involving an
    A14 Interpleader                                (F)                                                                      G.L. C. 30A                              (X)
                                                                  Incarcerated Party                         (A)         E03 Certiorari Action, G.L c.249 §4
    8A1 Governance. Conduct. Internal                                                                                                                                 <X)
                                                              PCI Real Property Action involwng an
        Affairs of Entities                         (A)                                                                  EOS Confimiation of Arbitration Awards       <X)
                                                                  Incarcerated Party                         (F)         E06 Mass Antitrust Ad. G. L. C. 93 §9
    BAS Liability of Shareholders. Directors,                                                                                                                         (A)
                                                              P01 Equity Action invdtring an
        Officers. Partners, etc.                    (A)                                                                  E07 Mass Antitrust Ad, G. L. c. 93 $6        (X)
                                                                  Incarcerated Party                         (F)         E06 Appointment of a Receiver
    8B1 Shareholder Derivative                      (A)                                                                                                               (X)
                                                              PEI Administrative Action involwng an                      E09 Construdion Surety Bond. G.L c. 149
    BB2 Securities Transactions                     (A)
                                                                  Incarcerated Parly                         (F)
    BC1 Mergers, Consolidations. Sales of                                                                                    §§29.29A                                 (A)
        Assets. Issuance of Debt. Equity, etc.      (A)                                                                  E10 Summary Process Appeal                   (X)
                                                                                  TRTortt                                Ell Worker's Compensation                    (X)
    BD1 Intelleclua) Property                       <A)
    802 Proprietary Information or Trade                                                                                 E16 Auto Surcharge Appeal                    (X)
                                                              803 Motor Vehide Negligence - Personal                     E17 Civil Rights Ad. G.L. 0.12 §11H
        Secrets                                     (A)                                                                                                               (A)
                                                                  Injury/Propeity Damage                     IF)         E24 Appeal from Distrid Court
    BG1 Finandal InstitutionsfFunds                 (A)
                                                              B04 Other Negligence • Personal                                Commitmenl. G.L. c.123 §9(b)             (X)
    BH1 Violation of Antitnjst or Trade
                                                                  Injury/Propeity Damage                     <F)         E2S Pleural Registry (Asbestos cases)
        Regulation Laws                             (A)
                                                              605 Produds Liability                          (A)         E9S Forfeiture. G.L. C.94C §47               (F)
    A9g Other Contraci/Business Adion • Spedfy      (F)
                                                              BOS Malpractice - Medical                      |A)         E99 Other Administrative Action              (X)
                                                              B07 Malpractice - Other                        (A)         Z01 Medical Malpractice • Tribunal only,
    * Choose this ease type if ANY party is the               BOS Wrongful Death • Non^edieal                (A)             G.L. c. 231 §60B                         (F)
    Commonweallh. a mun«pa!ity. the MBTA. or any              815 Defamation                                 |A)         Z02 Appeal Bond Denial                       (X)
    other governmental entity UNLESS your case is a           819 Asbestos                                   (A)
    ease type listed under Administrative Civil Actions       B20 Personal Injury • Slip 6 Fall              (F)                    .sO.SjULQfiendeiEgidew;
    |AA).                                                     B21 Environmental                              IF)
                                                              B22 Employment Discrimination                  IF)          E12 SOP Commitment. G.L. c. 123A $12        IX)
    t Choose this case type if ANY party is an                BE1 Fraud, Business Torts, etc.                (A)         .E14.SDP Petition. G.L. C. 123A $9|b)        (X)
    incarcerated party. UNLESS your ease is a case            899 Other Tortious Adion                       (F)
    type listed under Administrative Citril Adions (AA)
    or is a Prisoner Habeas Corpus case |E97).                  RP-SummaiV-PiocessJRoalProoertyl
                                                                                                                         E19 Sex Offender Registry. G.L. c.6 §178M (X)
                                                              501 Summary Process • Residential              (X)         E27 Minor Seeking Consent, G.L. c.112 §128 (X)
                                                              502 Summary Process • CommerdaV
                                                                      Noivresidenlial                        IF)
                                                          TRANSFER YOUR SELECTION TO THE FACE SHEET
          EXAMPLE:

          CODE NO.                           TYPE OF ACTION (specify)                  TRACK                   HAS A JURY CLAIM BEEN MADE?

          B03                    Motor Vehicle Negligence^Personal Injury                  F
                                                                                                                   (El             D

                                             STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A
DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the dvil action cover sheet (or attadi additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such dvil action cover sheet, induding the
statement as to the damages, shall be served with the complaint. A clerk*magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless It Is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement spedfying the potential damages which may result if the plaintiff prevails.


                                  A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                            FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                           MAY RESULT IN DISMISSAL OF THIS ACTION.
                                         \
                       Case
                         Case
                            1:19-cv-10593-WGY
                               1:19-cv-10593 Document
                                               Document
                                                      1-11-1
                                                           Filed
                                                               Filed
                                                                  03/28/19
                                                                     03/29/19
                                                                            Page
                                                                              Page
                                                                                 15 15
                                                                                    of 15
                                                                                       of 15
                                                       DOCKET NUMBER
            CIVIL TRACKING ORDER                                                  Trial Court of Massachusetts
                 (STANDING ORDER 1-88)                  1981CV00565               The Superior Court
CASE NAME;
                                                                                   Michael A. Sullivan, Clerk of Court
     Glenn E. Sebright Individually and As Parent of, Guardian and next friend
     of Brooke Sebright vs. ABB Inc._____________________________                  Middlesex County
      Edward Paul Coady, Esq.                                                    COURT NAME & ADDRESS

      Coady Law Firm                                                               Middlesex County Superior Court - Woburn
                                                                                   200 Trade Center
      300 Trade Center
                                                                                   Woburn, MA 01801
      Suite 7640
      Woburn, MA 01801

                                                    TRACKING ORDER - A - Average
                You are hereby notified that this case is on the track referenced above as per Superior Court Standing
    Order 1-88. The order requires that the various stages of litigation described below must be completed not later
    than the deadlines indicated.

                  STAGES OF LITIGATIQM                                                BEABLINE

                                                                            SERVED BY         FILED BY            HEARD BY

    Service of process made and return filed with the Court                                  05/29/2019

    Response to the complaint filed (also see MRCP 12)                                       06/28/2019

    All motions under MRCP 12,19, and 20                                     06/28/2019      07/29/2019           08/27/2019

    Ail motions under MRCP IS                                                04/23/2020 '    05/26/2020           05/26/2020
    All discovery requests and depositions served and non-expert
    depositions completed                                                    02/17/2021

    All motions under MRCP 56                                                03/19/2021      04/19/2021

    Final pre-trial conference held and/or firm trial date set                                                    08/16/2021

    Case shall be resolved and judgment shall issue by                                                          02/28/2022




  The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
  Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
  This case Is assigned to



 DATE ISSUED                      ASSISTANT CLERK                                                       PHONE

     02/28/2019

IWeffinM M«ed:Q2.2M0ll I4:S1:SS                                                                                              somnoBQBia
